 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    SHARIDAN L. STILES, et al.,                      No. 2:14-cv-02234-KJM-DMC

12                       Plaintiffs,
13           v.
14    WALMART INC., et al.,
15                       Defendants.
16    ___________________________________
17    SHARIDAN L. STILES,                              No. 2:19-cv-02146-KJM-DB

18                       Plaintiff,
19           v.                                        RELATED CASE ORDER

20    WAL-MART STORES INC.,
21                       Defendant.
22

23

24                  Examination of the above-captioned actions reveals that they are related within the
25   meaning of Local Rule 123(a). Here, “both actions involve similar questions of fact and the same
26   question of law and their assignment to the same Judge or Magistrate Judge is likely to effect a
27   substantial savings of judicial effort.” Local Rule 123(a)(3). Accordingly, the assignment of
28
                                                       1
 1   these matters to the same magistrate judge is likely to effect a substantial savings of judicial effort
 2   and is likely to be convenient for the parties.
 3                  The parties should be aware that relating cases under Rule 123 causes the actions
 4   to be assigned to the same judge – it does not consolidate the actions. Under Rule 123, related
 5   cases are generally assigned to the judge and magistrate judge to whom the first filed action was
 6   assigned.
 7                  As a result, it is hereby ORDERED that 2:19-cv-02146-KJM-DB is reassigned
 8   from Magistrate Judge Deborah Barnes to Magistrate Judge Dennis M. Cota. Henceforth, the
 9   caption on documents filed in the reassigned case shall be shown as: 2:19-cv-02146-KJM-DMC
10                  It is further ORDERED that the Clerk of the Court make appropriate adjustment in
11   the assignment of civil cases to compensate for this reassignment.
12                  IT IS SO ORDERED.
13   DATED: March 12, 2020.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
